                                                                USDC
           Case 1:19-cr-00091-DLC Document 55 Filed 09/21/20 Page 1 ofSDNY
                                                                       1
                                                                                              DOCUMENT
                                                                                              ELECTRONICALLY FILED
                                                                                              DOC #:   _________________
                                                                                              DATE FILED: Sept. 21, 2020 _

                                      SOUTHERN                            NEW YORK



                                                                                           19 Cr. 91 (DLC)
                                                                     Hon. Denise L. Cote
Percy Drew Vasquez


                            the defendant Percy Drew Vasquez

             ✔                                       Southern District of New York


                                      09/10/20

                                                         ✔

                                                                      ✔


                                                                      Sabrina P. Shroff

                 September 20, 20
                                                                                 233 Broadway
      , Esq.
      U.S. Attorney's Office                                                  New York, New York 10007
      Southern District of New York
      One St. Andrew's Plaza
      New York NY 10007

                                                                                              646 763 1490




  ✔




                                                 ✔
                                                                    September 10, 2020




                                                 ✔



                                            /s/ Sabrina P. Shroff
                                                                                            September 20, 20
